Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal [by E. C. Atkins & Company] from a decision of the Commissioner of Patents denying the registration of a trademark for saws. The mark consists of a five-pointed star upon which is superimposed a circle. The sample drawing accompanying the application shows the printed words “Lone Star” within the circle. Several references were made to articles hearing a star in some form or another as a trademark. The final denial of registration by the Commissioner is founded on two trademarks that have been previously registered by George N. Olemson for saws. One of these consists of the words “The Star.” and the other of the representation of a five-pointed star inclosed within a circle.
'Fhe resemblance between these and the star mark of the applicant was held to he such as likely to cause confusion. The Commissioner did not err in so deciding. See Ehret v. Star Brewery Co. 31 App. D. C. 507; Re Indian Portland Cement Co. 30 App. D. C. 463: Wayne County Preserving Co. v. Burt *240Olney Canning Co. 32 App. D. C. 279; Re Braadland, 37 App. D. C. 602; Carmel Wine Co. v. California Winery, 38 App. D. C. 1.
The decision is affirmed, and tbo clerk will certify this decision to tbe Commissioner of Patents. Affirmed.